Citation Nr: 1401456	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-46 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of head trauma and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

3.  Entitlement to an increased disability rating (or evaluation) for a seizure disorder, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability rating for an anxiety reaction, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for a recurrent left (minor) wrist ganglion cyst with tendonitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to an initial disability rating in excess of 10 percent for left (minor) long finger trigger finger with tenderness.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1971 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Philadelphia, Pennsylvania, RO, which determined that new and material evidence had not been received to reopen service connection for both a head injury with an organic personality disorder and PTSD, and denied an increased rating for service-connected anxiety reaction.  In May 2009, the Philadelphia, Pennsylvania, RO denied both increased ratings for a seizure disorder and a recurrent left (minor) wrist ganglion cyst with tendonitis, and denied a TDIU.  In November 2012, the Pittsburgh, Pennsylvania, RO granted service connection for left (minor) long finger trigger finger with tenderness; assigned a 10 percent rating for that disability; and effectuated the award as of March 25, 2011.  

In January 2013, the Veteran submitted a notice of disagreement (NOD) with the initial rating assigned for the left long finger trigger finger disability.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

As to the issues of whether new and material evidence has been received to reopen service connection for both residuals of head trauma and PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Further, the issue of service connection for an organic personality disorder was not previously adjudicated; therefore, the issues have been appropriately recharacterized.  

The Veteran has appealed from the initial rating assigned for the service-connected left long finger trigger finger with tenderness.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability rating; therefore, the Board has framed the issue as entitlement to a higher initial rating in excess of 10 percent for left long finger trigger finger with tenderness.  

The issues of service connection for head trauma residuals to include traumatic brain injury (TBI) residuals and an organic personality disorder and an acquired psychiatric disorder to include PTSD and paranoid-type schizophrenia, an increased rating for a recurrent left wrist ganglion cyst with tendonitis, an initial rating for left long finger trigger finger with tenderness in excess of 10 percent, and a TDIU are REMANDED to the RO.    

A June 2009 written statement from the attorney may be reasonably construed as an informal claim of entitlement to service connection for lumbar spine degenerative disc disease.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In March 1993, VA determined that new and material evidence had not been received to reopen service connection for residuals of head trauma.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1993.  The Veteran did not submit a NOD with the decision.  

2.  The additional documentation submitted since the March 1993 rating decision relates to an unestablished fact of in-service injury or disease that is necessary to substantiate the claim for service connection for residuals of head trauma, raising a reasonable possibility of substantiating the claim.  

3.  In March 1993, VA denied service connection for PTSD.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1993.  The Veteran did not submit a NOD with the decision.  

4.  The additional documentation submitted since the March 1993 rating decision relates to an unestablished fact of in-service stressful event that is necessary to substantiate the claim for service connection for PTSD, raising a reasonable possibility of substantiating the claim.  
 

CONCLUSIONS OF LAW

1.  The March 1993 VA determination that new and material evidence had not been received to reopen service connection for residuals of head trauma became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence sufficient to reopen service connection for residuals of head trauma has been received.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2013).  

3.  The March 1993 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  New and material evidence sufficient to reopen service connection for PTSD has been received.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

In this decision, the Board reopens and remands service connection for both residuals of head trauma and PTSD.  As such, no discussion of VA's duties to notify and to assist is necessary.  

Reopening Legal Criteria

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2013).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Reopening Service Connection for Residuals of Head Trauma 

In May 1987, the Board denied service connection for residuals of head trauma, finding that the claimed disorder was "not objectively demonstrated during active service."  Such finding pertains to the element of in-service injury or disease.  The Veteran was provided with a copy of the Board's decision.  

The evidence upon which the May 1987 Board decision was formulated may be briefly summarized.  The service treatment records note that the Veteran was hit in the left eye while asleep in January 1973 and sustained a laceration over the right eye during a fight in February 1974.  The report of a May 1985 VA examination for compensation purposes states that the Veteran reported that he had been struck in the head by a "pogostick" and knocked out during boot camp; sent to sick bay; and subsequently developed headaches and seizures.  Service connection has been established for a seizure disorder.  

The Veteran subsequently sought to reopen service connection for residuals of head trauma.  In March 1993, VA determined that new and material evidence had not been received to reopen service connection for residuals of head trauma.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1993.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the March 1993 VA determination was reached included VA clinical documentation and written statements from the Veteran.  An August 1992 written statement from the Veteran conveys that he sustained "injury to head; drill instructor - SSgt. [C.]."  The remainder of the additional documentation relates to treatment of the Veteran's psychiatric disorders and substance abuse.  

New and material evidence pertaining to the issues of service connection for residuals of head trauma was not received by VA or constructively in its possession within one year of written notice to the Veteran of the VA determination; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the March 1993 VA determination includes a June 2009 psychiatric evaluation from Psychiatric Associates of Western Pennsylvania, which conveys that the Veteran reported having sustained multiple closed head injuries during active service.  The treating medical personnel commented that "it seems probable that a brain injury sustained during basic training led to his mental health difficulties."  The private clinical documentation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the criteria to reopen service connection for residuals of head trauma have been met.  38 C.F.R. § 3.156(a). 

Reopening Service Connection for PTSD 

In March 1993, VA denied service connection for PTSD, finding that the claimed disorder was not shown by the evidence of record.  The finding pertained to both the element of in-service stressful event and current disability of PTSD.  In April 1993, the Veteran was informed in writing of the adverse decision and appellate rights.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the March 1993 rating decision was formulated includes the Veteran's service treatment records and post-service VA clinical documentation then of record that do not reflect that the Veteran was diagnosed with PTSD.  In his August 1992 claim for service connection, the Veteran stated that he experienced "flashbacks and voices; injury to head; drill instructor - SSgt. [C.]" and requested that his "claim be amended to include PTSD."  

New and material evidence pertaining to the issue of service connection for PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the VA determination; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the March 1993 VA rating decision includes a May 2009 written statement from the Veteran which conveys that he was a victim of "sexual abuse by a 1st Leutant [sic] marine officer while I was station [sic] at Quantico Camp in the unit called T.B.S" and he "feared the Marine Corp[s] would hold me responsible for this attack of sexual abuse because my word would not count against a Marine Corp[s] officer."  The Veteran's written statement is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the criteria to reopen service connection for PTSD have been met. 38 C.F.R. § 3.156(a).   


ORDER

Reopening of service connection for residuals of head trauma is granted.  

Reopening of service connection for PTSD is granted.  


REMAND

In light of their reopening above, service connection for both head trauma residuals (to include TBI residuals and an organic personality disorder) and service connection for an acquired psychiatric disorder (to include PTSD and paranoid-type schizophrenia) are to be adjudicated on the merits following a de novo review of the entire record.  

Service Connection for Head Trauma Residuals

The Veteran asserts that he incurred recurrent head trauma during active service due to either training injuries and/or assaults by a Marine Corps drill instructor.  The service treatment records reflect that the Veteran sustained head trauma in January 1973 and February 1974.  The clinical record is in apparent conflict as to whether the Veteran has any recurrent residuals of such trauma.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, further VA neurological evaluation would be helpful in resolving the issues raised by this appeal.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he incurred an acquired psychiatric disorder to include PTSD and paranoid schizophrenia due to the in-service head trauma, an assault by a drill instructor during basic training, and/or in-service sexual assaults by a Marine Corps officer.  

Appropriate action has not been undertaken to verify the Veteran's claimed sexual assault-related stressors.  The Veteran has not been afforded a VA psychiatric examination which addresses the relationship, if any, between the Veteran's acquired psychiatric disabilities and his claimed in-service physical and sexual assaults; therefore, further VA psychiatric evaluation would be helpful in resolving the issue raised by this appeal.  

Increased Rating for a Seizure Disorder

The Veteran asserts that an increased rating for his seizure disorder is warranted because the disability manifests in multiple seizures each month.  An April 2012 written statement from the Veteran's spouse conveys that the Veteran's seizure disorder was productive of multiple grand mal and petite mal seizures during the period between 2007 and 2012.  Given this additional evidence suggestive of an increase in severity of the seizure disorder since the last VA examination of record, further VA neurological evaluation would be helpful in resolving the issue raised by this appeal.  

Further, VA clinical documentation dated after February 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation pertaining to seizure disorder.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Increased Rating for an Anxiety Reaction

The issue of an increased rating for an anxiety reaction is inextricably intertwined with the issues of service connection for both head trauma residuals with TBI residuals and an organic personality disorder and an acquired psychiatric disorder to include PTSD and paranoid-type schizophrenia.  Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Increased Rating for a Recurrent Left Wrist Ganglion Cyst with Tendonitis

In January 2013, the attorney advanced contentions which may be reasonably construed as an informal claim for service connection for left carpal tunnel syndrome (CTS).  The issue of service connection for left CTS has not been adjudicated.  It is inextricably intertwined with the issue of an increased rating for the recurrent left wrist ganglion cyst with tendonitis, given the overlap of left upper extremity symptoms.  

Initial Rating for Left Long Finger Trigger Finger with Tenderness

The Veteran submitted a timely NOD from the initial evaluation assigned for left third long trigger finger with tenderness.  A SOC addressing that issue has not been issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriated VCAA notice letter which includes an explanation of the type of evidence that may be relevant in corroborating the occurrence of a stressor in claims for service connection for PTSD resulting from a personal assault in compliance with 38 C.F.R. § 3.304(f) (2013).  Specifically, the letter should inform the Veteran of types of evidence from sources other than the service records that may corroborate the Veteran's account of the military sexual trauma.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent head trauma residuals, acquired psychiatric disabilities, and service-connected seizure disorder, anxiety reaction, and recurrent left wrist ganglion cyst with tendonitis, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

3.  Associate with the record any VA clinical documentation after February 2012 pertaining to the treatment of the Veteran that is not already of record.  

4.  Schedule the Veteran for a VA TBI examination in order to assist in determining the current nature and etiology of his claimed recurrent head trauma residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should provide an opinion to the following question:

Is it as likely as not (i.e., probability of 50 percent or more) that any identified recurrent head trauma residuals had their onset during active service, are related to the documented in-service head trauma, and/or otherwise originated during active service?  

All relevant records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner should provide a rationale for all opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining both the current nature and etiology of the acquired psychiatric disabilities and the severity of the service-connected anxiety reaction.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder had its onset during active service, is related to his in-service head trauma and claimed physical and sexual assaults, otherwise originated during active service? 

Is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder was caused by the anxiety reaction, seizure disorder, and other service-connected disabilities?

Is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder increased in severity beyond its natural progression due to the anxiety reaction, seizure disorder, and other service-connected disabilities?  

6.  Schedule the Veteran for a VA neurological examination in order to assist in determining the current nature and severity of the seizure disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's seizure disorder upon his vocational pursuits.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner should provide a rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  Adjudicate the issue of service connection for left CTS.  The Veteran and his attorney should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a NOD and a substantive appeal as to the issue.  

8.  Issue a SOC on the issue of an initial rating in excess of 10 percent for left (minor) long finger trigger finger with tenderness.  The Veteran should be given the appropriate opportunity to respond to the SOC. 

9.  Adjudicate on the merits the issues of service connection for head trauma residuals (to include TBI residuals and an organic personality disorder) and an acquired psychiatric disorder (to include PTSD and paranoid-type schizophrenia), and readjudicate the remaining issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


